Supreme Court of the United States
                                  Office of the Clerk
                         Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                    December 1, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
                                                                      RECEIVED IN
Capitol Station
                                                          COURT OF CRIMINAL APPEALS
Austin, TX 78711



        Re:   Donald Jay Pruitt
                                                                      DEC 08 2015
              v. Texas
              No. 15-7179
              (Your No. WR-55, 2403-03)
                                                                   Abel Acosta, Clerk

Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 8, 2015 and placed on the docket December 1, 2015 as No. 15-7179.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Redmond K. Barnes
                                          Case Analyst